Bland, Judge,
delivered the opinion of the court:
Appellant herein filed application in the United States Patent Office for a patent for a surgical bandage, in which application, as amended, appellant made six claims, Nos.'20 and 22 of which are regarded as illustrative and follow:
20. A surgical bandage comprising a strip of woven gauze having pulpified edges.
*137422. A surgical bandage comprising a strip of surgical gauze having pulpified edges, the pulpified material being immutably interblended where the threads crossed each other, and the intermediate material being friable.
The examiner and the Board of Appeals rejected appellant’s claims on a single reference:
Toles, 745028, November 24, 1903.
According to the specification in appellant’s application, his alleged invention consists of a surgical bandage in which the warp and weft threads at the margins or edges of the bandage have been mashed into a pulpified condition so that the threads are inter-blended to the extent that raveling does not take place unless the mashed portions of the thread are separated from the other portion of the bandage.
We agree with the Board of Appeals that Toles completely anticipates appellant’s alleged invention. Toles taught the same thing that is taught by appellant and further said that the edges could be additionally secured by adhesive material. Toles taught two methods of making a nonraveling bandage, one of which methods is identical with the teachings of appellant. Toles said:
⅝ ⅞ ⅜ each edge of tlie bandage may be crushed, as indicated by 5 in Figure 4, the pressure serving to cohere or cement the edge, sticking the threads firmly together.
and again:
In addition to crushing the edges of the bandage or like article the edges may be additionally secured by adhesive material.
Appellant argues at great length that since Toles had the notion that using an adhesive material helped to cement the edges of the bandage, his invention was not the same as that of appellant.
We can not agree with this contention. One of the methods by which Toles proposed to - bring about the nonraveling- result was to “ crush ” the edges or margins of . the bandage. Appellant “ mashes ” the edges. Appellant claims no particular way of mashing the edges and says it may be done in any suitable manner which would supply “ suitable pressure.”
The decision of the Board of Appeals is affirmed.